       Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 1 of 7
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 02, 2021
                         UN1TED STATES DISTRICT COURT                       Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALFREDO VASQUEZ,                           §
                                           §
          Plaintiff,                       §
vs.                                        § CIVIL ACTION NO. 2:20-CV-98
                                           §
ISAAC KWARTANG, etal,                      §
                                           §
          Defendants.                      §

 ORDER ADOPTING MEMORANDUM AND RECOMMENDATION IN PART

        Plaintiff Alfredo Vasquez, proceeding pro se and in forma pauperis, filed suit

pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act (ADA). D.E. 17.

Defendants, Dr. Isaac Kwarteng, Physician Assistant Erick Echavarry, and the Texas

Department of Criminal Justice (TDCJ) (collectively "Defendants"), filed a motion to

dismiss. D.E. 33.       United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation (M&R), recommending that the Court grant

Defendants' motion with respect to Vasquez's ADA claims against Kwarteng and

Echavarry in their individual capacities and deny the motion in all other respects. D.E.

36.

        Before the Court are Defendants' objections to the M&R (D.E. 38), to which

Vasquez has responded (D.E. 40). After a careful review, the Court REJECTS the M&R

in part, finding that Defendants did not concede that Vasquez is a qualified individual

with a disability. The Court ADOPTS the M&R in all other respects.




1/ 7
         Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 2 of 7




                                      STANDARD OF REVIEW

          The district court conducts a de novo review of any part of the magistrate judge's

disposition that has been properly objected to. 28 U.S.C. § 636(b)(l)(C); FED. R. C1v. P.

72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir. 2000). As to any portion for

which no objection is filed, a district court reviews for clearly erroneous factual findings

and conclusions oflaw. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (per

curiam).

                                               DISCUSSION

          Defendants present the following objections for review:

                 (1) the Magistrate Judge erred by concluding that Vasquez stated a claim
                 for deliberate indifference against K warteng and Echavarry;

                 (2) the Magistrate Judge erred by stating that Defendants had conceded that
                 Vasquez is a qualified individual with a disability under the ADA;

                 (3) the Magistrate Judge erred by recommending that the Court retain
                 Vasquez's ADA claims against Kwarteng and Echavarry in their official
                 capacity; and

                 (4) the Magistrate Judge erred by concluding that Vasquez stated an ADA
                 claim against TDCJ. 1

D.E. 38.

    I.    Vasquez Alleged Sufficient Facts to State Deliberate Indifference Claims

          Defendants argue that Vasquez failed to state a claim for deliberate indifference

because neither Kwarteng nor Echavarry intentionally treated him incorrectly, refused to

treat him, or ignored his complaints. D.E. 38, p. 1-3.                    Instead, "Vasquez alleges mere
1
  Defendants also objected to the Magistrate Judge's separate order directing Defendants to file their answer within
30 days (D.E. 35). D.E. 38, p. 6. Defendants have filed their answer (D.E. 42) so the objection is OVERRULED as
moot.
2/7
      Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 3 of 7




disagreement with the medical treatment he has received." Id. at 3.            The Court

OVERRULES Defendants' first objection.

       In his amended complaint, Vasquez stated that he has been complaining of his

inability to urinate when near another inmate since 2005. D.E. 17, p. 4. Subsequently, in

2013, he was diagnosed with paruresis, or shy bladder syndrome, by a visiting physician

assistant and was referred to the psychiatric department. Id. The psychiatric department

verified the condition and stated that Vasquez would benefit from living in a single-

occupancy cell. Id. Eventually, because the therapy sessions were ineffective and based

on the recommendation of someone in the psychiatric department, Vasquez discontinued

his therapy. Id. at 6. Vasquez was diagnosed with stage two kidney disease in 2013,

which progressed to stage three in 2017. Id. at 6. Vasquez complained of his paruresis

and kidney disease to Echavarry and Kwarteng multiple times, and both Echavarry and

Kwarteng refused to provide him with single-occupancy housing despite being able to do

so. Id. at 6-7. Instead, Kwarteng concluded that Vasquez's problem is psychological and

referred him to the psychiatric department. Id. at 7.

       Vasquez began to experience tremendous discomfort on April 1, 2020, and he

submitted several sick call requests which were mostly ignored. Id. at 7-8. Echavarry

saw Vasquez on June 8, 2020, and confirmed that Vasquez was urinating blood. Id. He

told Vasquez to stop restricting his water intake and retaining his urine, and referred him

to Kwarteng. Id. Kwarteng decided that his condition was psychological and refused to

assign Vasquez to single-occupancy housing. Id.


3/7
       Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 4 of 7




         Accepting the allegations as true, Echavarry and Kwarteng were both aware of

Vasquez's paruresis and refused to authorize a single-occupancy cell as a treatment

option. While Kwarteng determined that he had a psychological issue and referred him

to the psychiatric department, Vasquez had already exhausted that treatment with no

success and there was no indication that a repeat referral would prompt a different result.

According to Vasquez, the repeat referral to the psychiatric department was a known

ineffective response to his serious medical condition. The Court finds that Vasquez has

alleged sufficient facts to state a claim for deliberate indifference to his serious medical

needs.

 II.     Defendants Did Not Concede That Vasquez Is a Qualified Individual With a
         Disability Under the ADA

         The Magistrate Judge stated that Defendants acknowledged that Vasquez alleged

facts sufficient to state that he is a "qualified individual with a disability" under the ADA.

D.E. 36, p. 12. Defendants object, stating that they did not concede this issue. D.E. 38, p.

3. In their motion to dismiss, Defendants stated, "For the purposes of this motion,

Defendants will assume, arguendo, that Vasquez has alleged a disability under the

ADA." The Court SUSTAINS Defendants' objection, reserving the issue of whether

Vasquez is a qualified individual with a disability as defined in the ADA for later

proceedings.

III.     The Court Will Retain Vasquez's ADA Claims Against Kwarteng and
         Echavarry in Their Official Capacity

         Defendants contend that Kwarteng and Echavarry are improper defendants for an

ADA claim because only a "public entity is amen[]able to suit under the ADA." D.E. 38,
4/7
      Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 5 of 7




p. 4. However, individuals may be sued in their official capacity under the ADA. See

McCarthy ex rel. Travis v. Hawkins , 381 F.3d 407, 412-14 (5th Cir. 2004) ("Defendants

have been sued in their official capacities and are therefore representing their respective

state agencies (which are proper Title II defendants) for all purposes except the Eleventh

Amendment."). The Court OVERRULES Defendants' objection.

IV.    Vasquez Alleged Sufficient Facts to Support His ADA Claim

       Defendants argue that the ADA is not violated by failing to attend to the medical

needs of prisoners, and Vasquez has not alleged that he suffered discrimination solely

because of his alleged disability. D.E. 38, p. 4-6. The Court OVERRULES Defendants'

objections in this regard.

       Negligent Medical Care. Defendants are correct that the ADA does not typically

provide a remedy for negligent medical treatment. Cadena v. El Paso Cnty., 946 F.3d

717, 726 (5th Cir. 2020).     However, Vasquez alleged more than negligent medical

treatment. As discussed previously, he indicated that Defendants refused to provide him

with proper disability accommodations. Further, he voiced complaints regarding the

conditions of his confinement. These allegations provide a basis for his ADA claim that

is separate from negligent medical care. See id. (holding that a request for a mobility

device is a request for a reasonable accommodation, rather than medical treatment); see

Wright v. Tex. Dep 't of Crim. Just., No. 7:13-CV-0116-O, 2013 WL 6578994 at*3-4

(N.D. Tex. Dec. 16, 2013) (holding that confinement in a prison is a service or program

under the ADA and safe housing is a reasonable accommodation).


5/7
      Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 6 of 7




       Discrimination. Vasquez alleged that Defendants violated the ADA by failing to

provide him with reasonable accommodations. D.E. 34, p. 11. "In the prison context, ...

failure to make reasonable accommodations to the needs of a disabled prisoner may have

the effect of discriminating against that prisoner because the lack of an accommodation

may cause the disabled prisoner to suffer more pain and punishment than non-disabled

prisoners." McCoy v. Tex. Dep't of Crim. Just., 2006 WL 2331055 at *7 (S.D. Tex. Aug.

9, 2006).

       "To succeed on a failure-to-accommodate claim, a plaintiff must prove: (1) he is a

qualified individual with a disability; (2) the disability and its consequential limitations

were known by the covered entity; and (3) the entity failed to make reasonable

accommodations." Ball v. LeBlanc, 792 F.3d 584, 596 n.9 (5th Cir. 2015). Here, whether

Vasquez is a qualified individual with a disability is not in dispute at this time. Further,

he repeatedly requested single-occupancy housing and Defendants were aware of his

condition since 2013. Finally, Defendants failed to provide accommodations for his

alleged disability, and this failure led to Vasquez suffering a serious medical condition.

These alleged facts are sufficient to state an ADA claim.

                                     CONCLUSION

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Defendants' objections, and all other relevant documents in the

record, and having made a de novo disposition of the portions of the M&R to which

objections were specifically directed, the Court SUSTAINS Defendants' objection to the

statement that they conceded that Vasquez was a qualified individual with a disability.
6/7
      Case 2:20-cv-00098 Document 56 Filed on 08/02/21 in TXSD Page 7 of 7




The Court OVERRULES the remaining objections and ADOPTS the remaining findings

and conclusions of the Magistrate Judge. The motion to dismiss (D.E. 33) is DENIED.

       ORDERED this 2nd day of August, 2021.          ~        ,. Q , ~


                                          ~rnRAMos
                                          UNITED STATES DISTRICT JUDGE




7/7
